Citation Nr: 1717459	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  08-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, prior to July 15, 2014.

2. Entitlement to a rating greater than 20 percent for left upper extremity limitation of motion due to muscle group IV injury, from July 15, 2014 forward.

3.  Entitlement to a rating greater than 20 percent for peripheral neuropathy of the left upper extremity due to muscle group IV injury, from July 15, 2014 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

By way of history, in October 1962 the RO granted service connection for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV.  This disability was rated as 10 percent disabling based upon muscle impairment under Diagnostic Code 5304, effective from June 9, 1962. 

Thereafter, in October 2004 the RO awarded an increased rating of 20 percent under Diagnostic Code 5201, effective from July 27, 2004.  In making this determination, the RO noted that the condition was formerly evaluated under Diagnostic Code 5304 but was now evaluated it under Diagnostic Code 5201 to reflect the functional loss and loss of range of motion of the left shoulder. 

In the September 2007 rating decision on appeal, the RO denied entitlement to a rating in excess of 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, now listed under Diagnostic Code 5304-5201.  The hyphenated diagnostic codes indicate that impairment of muscle group IV under DC 5304 is the primary disorder, and that limitation of motion of the shoulder is the residual condition.  See 38 C.F.R. § 4.27 (2016).

In March 2015, the RO awarded a 20 percent rating for peripheral neuropathy of the left upper extremity under Diagnostic Code 5304-8515, separate and apart from the 20 percent rating assigned for limitation of motion of the left upper extremity under Diagnostic Code 5304-5201.  This separate rating was assigned effective from July 15, 2014, forward.

In May 2011, a hearing was held before the undersigned Veterans Law Judge (VLJ), the transcript of which is included in the claims file.  This case was remanded in August 2011, May 2014 and May 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating greater than 20 percent for peripheral neuropathy of the left upper extremity due to muscle group IV injury, from July 15, 2014 forward, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's left arm motion has not been shown to approximate limitation of arm motion to 25 degrees from the side.


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, prior to July 15, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5304-5201 (2016).

2.  The criteria for a rating greater than 20 percent for left upper extremity limitation of motion due to muscle group IV injury, from July 15, 2014 forward, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5304-5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in March 2007.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that VA has discharged its duty to assist.  To this end, the Veteran's obtainable STRs, VA and private medical treatment records, and lay statements have been obtained and associated with his claims file for consideration prior to and subsequent to the prior Board remand directives.  In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below, including the VA examination conducted pursuant to the Board's May 2016 remand directives.  The Board has determined that those examinations, in the aggregate, are adequate because they are factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2016).


II. Increased Ratings 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10  (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2016). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 . 

Diagnostic codes in the rating schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §  4.7  (2016). Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381   (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14  (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007); Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532  (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519  (1996). 

The Veteran's left shoulder disability, which is manifested by degenerative joint disease of the shoulder, may be rated under 38 C.F.R. § 4.71a , Diagnostic Code (DC) 5003-5201.  See 38 C.F.R. § 4.27 (2016) (explaining use of diagnostic code numbers).  Diagnostic Code 5003 pertains to degenerative arthritis, and DC 5201 pertains to limited motion of the shoulder.  38 C.F.R. § 4.71a . 

Diagnostic Code 5201 assigns a 20 percent disability rating when range of motion of the minor extremity is limited to the shoulder level; a 20 percent disability rating is warranted when range of motion of the minor upper extremity is limited to midway between the side and shoulder levels; and a 30 percent disability rating is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5304 pertains to Muscle Group IV, the intrinsic muscles of the shoulder girdle which include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis muscles.  The functions of these muscles are stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward and inward rotation of the arm.  38 C.F.R. § 4.73, DC 5304.  

Under DC 5304, for the minor arm, slight impairment is assigned a noncompensable rating; moderate impairment is assigned a 10 percent rating; and moderately severe and severe impairment are assigned a 20 percent rating.  Id.

Diagnostic Code 5306 pertains to Muscle Group VI, the extensor muscles of the elbow which include the triceps and anconeus muscles.  The functions of these muscles are extension of the elbow (long head of triceps is stabilizer of shoulder joint).  38 C.F.R. § 4.73, DC 5304.  

Under Diagnostic Code 5306, for the minor arm, slight impairment is assigned a noncompensable rating; moderate impairment is assigned a 10 percent rating, moderately severe impairment is assigned a 20 percent rating; and severe impairment is assigned a 30 percent rating.  Id.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56 (d).  

A slight disability of the muscles contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56 (d)(1).  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue. 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  38 C.F.R. § 4.56 (d). 

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered. Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered. Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization. Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted. Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area. Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body" [under] 38 C.F.R. § 4.40 in order to constitute functional loss warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable DCs pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. §  4.59  (2016). Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

VA regulations provide principles of combined ratings for muscle injuries, including that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. §  4.55(a) (2016).  For compensable muscle group injuries which are in the same anatomical region but do not act upon the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e). 

Under DC 8515 for paralysis of the median nerve, ratings are for mild, moderate, severe, and complete based on involvement of the minor hand (in this case, the left side).  The following ratings are applicable:  mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; 
severe incomplete paralysis warrants a 40 percent rating; and complete paralysis warrants a 60 percent rating. 


Entitlement to a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, prior to July 15, 2014

Prior to July 15, 2014, the Veteran was assigned a 20 percent rating for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, under Diagnostic Code 5304-5201.  

The relevant of evidence includes a VA outpatient treatment record showing that the Veteran had steroid injection in his left shoulder in November 2006, with complaints of pain and weakness.  There was pain on palpation and on range of motion.  He had pain on range of motion of the shoulder in March 2007.

Also of record is an August 2007 VA neurological examination.  At that time, the Veteran complained of extreme weakness, tiredness and the inability to use his left arm for even light or moderate physical activity.  He also stated that his left arm became very tired even when he walked, if it was not supported against gravity.  The Veteran reported that the onset of the trauma occurred in service when he slept on an air mattress in a tent.  He stated that the plug on the mattress popped off and his left arm hit bare ground.  He stated that he could not move his left arm on awakening and that he had pins and needles in the whole left arm.  He also stated that he spent four months of diagnostic procedures and treatment at the Walter Reed Hospital.

On physical examination, the examiner observed that the Veteran's left upper extremity showed normal muscle tone, bulk and strength in all muscle groups.  She stated that the muscle examination was symmetric to the right upper extremity.  The examiner noted that the Veteran's cooperation and muscle strength examination were fluctuating, inconsistent and somewhat decreased. She also observed that deep tendon reflexes were normal and symmetrical in both upper extremities.  His sensory examination was intact to pinprick and light touch in both upper extremities as well as a normal range of neck motion.  The examiner commented that the rest of the neurological examination was nonfocal.  She diagnosed the Veteran with a history of old pressure injury with currently normal neurologic examination. She then ordered an EMG test of the left upper extremity to clarify the possibility of subclinical peripheral nerve injury of the left upper extremity.

To this end, the Veteran had an EMG test conducted in July 2007.  As a result, the examiner updated her report to reflect that the Veteran's EMG test revealed no electrodiagnostic evidence of a left upper extremity radiculopathy.  She concluded that there was no clinical or EMG evidence of any peripheral nerve damage of the left upper extremity.

On VA muscle examination in July 2007, the Veteran reported that he had retired from an inspector job in 2004.  He complained of constant weakness and fatigue in the left arm and stated that sometimes he would drop objects after carrying them a
few feet secondary to loss of strength.  He denied pain, paresthesias, stiffness or locking of his shoulder.  He also denied flare-ups stating that he now avoids any activities that would cause a flare-up.  He stated that he favors the left arm and shoulder and does not overexert his left arm.  He denied any precipitating
factors since he did not have flare-ups but stated his arm is weak and fatigued all the time and nothing improves or alleviates his condition,  He did not use
anything to treat this condition, just avoiding use of his left arm.  

On physical examination, measurement of bilateral upper arms (27 cm) and forearm (18 cm) revealed no differences in diameter.  There was no evidence of inflammation swelling or edema on the left shoulder or arm.  The left shoulder and arm were nontender to palpation.  There was no apparent bone, joint, or tendon damage and no evidence of muscle herniation.  The Veteran had full passive range of motion bilaterally.  Forward flexion was to 180 degrees; abduction was to 180 degrees; external rotation was to 90 degrees; and internal rotation to 90 degrees. 
With a three-pound weight in his left hand he was able to do 3/10 repetitions but only at 30/180 degrees.  He refused additional repetitions of other range of motion exercises secondary to weakness and fatigue of his left arm.  He appeared to be in pain while attempting to perform more repetitions.  Nerve impingement test was positive on the left and negative on the right.  Muscle strength was 5/5 on the right
upper extremity and 4/5 on the left.  The examiner noted that left shoulder x-rays were done at the Providence VA Medical Center on 07/12/07 and were negative.  The examiner diagnosed neuropathy of the left shoulder muscle group IV with residual weakness and noted that by report and observations the condition had worsened but would not interfere with obtaining sedentary employment.

VA treatment records dated in January 2008 show that the Veteran had pain over subacromial area.  

At the Veteran's October 2011 VA examination, the diagnosis was degenerative joint disease (DJD) of the left shoulder.  The Veteran reported that he had pain in his left shoulder and that his ring finger cramped up and he could not control it.  He stated that he had to wait for it to pass and it happened four to five times a week lasting for a couple of minutes.  He further complained that he was unable to carry anything in his left hand as his arm jumped all the time.  The Veteran stated that it lasted two to three months in addition to tingling and numbness.  He also reported flare-ups, stating that his arm was now hurting just from it hanging down and not supported.  

On physical examination, the examiner noted that the Veteran's right hand was the dominant hand.  Range of motion testing for the left shoulder reflected that flexion ended at 80 degrees, with objective evidence of painful motion at 45 degrees and left shoulder abduction ended at 60 degrees with objective evidence of painful motion at 45 degrees.  After three repetitions, range of motion testing for the left shoulder showed that flexion and abduction ended at 45 degrees.  The examiner indicated that the Veteran had additional functional loss evidenced by less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly and pain on movement.  She also observed that the Veteran had guarding of the left shoulder.  Strength testing of the left shoulder abduction and forward flexion were 4/5, meaning active movement against resistance.  

In addition, the Veteran had a separate VA examination regarding his peripheral nerve condition.  The examiner diagnosed the Veteran with radiculopathy from degenerative changes in the shoulder.  The Veteran complained of numbness and tingling intermittently down the aspect of the left arm shoulder to his fingers.  He also described constant numbness in the little finger, ring finger and long finger of the left hand.  The Veteran stated that his ring finger often got stuck flexed against his palm spontaneously.  The examiner commented that this was not observed during the examination.  In any event, she indicated that the Veteran's symptoms included severe intermittent pain, severe paresthesias and/or dyesthesias and moderate numbness in the upper left extremity.  Muscle strength testing was noted as a 4/5, meaning active movement against some resistance, for the left elbow flexion, left elbow extension, left wrist flexion and left wrist extension as well as his left grip and pinch.  There was no evidence of muscle atrophy and reflex examination of the left bicep, left triceps and left brachioradialis was normal.  In addition, the sensory examination of the left shoulder area, left inner/outer forearm and left hand/fingers was normal.

As noted above, for the time period prior to July 15, 2014, the Veteran was assigned a 20 percent rating for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, under Diagnostic Code 5304-5201.  The hyphenated diagnostic codes indicate that impairment of muscle group IV under DC 5304 was the primary disorder, and that limitation of motion of the shoulder is the residual condition.  See 38 C.F.R. § 4.27 (2016).  

A disability rating in excess of 20 percent is not warranted under DC 5201.  The July 2007 VA examination findings revealed no apparent bone, joint, or tendon damage.  The Veteran had forward flexion was to 180 degrees and abduction to 180 degrees.  With a three-pound weight in his left hand, he was able to do 3/10 repetitions at 30/180 degrees.  On VA examination in October 2011, range of motion testing for his left shoulder reflected that flexion ended at 80 degrees, with objective evidence of painful motion at 45 degrees, and left shoulder abduction ended at 60 degrees with objective evidence of painful motion at 45 degrees.  After three repetitions, range of motion testing for the left shoulder showed that flexion and abduction ended at 45 degrees.  Thus, because left shoulder motion was not limited to 25 degrees from the side at any time, a 30 percent disability rating is not warranted under DC 5201.  

With regard to the DeLuca criteria, the evidence shows that the Veteran did have additional functional loss, as evidenced by his ability to do only three repetitions to 30 degrees with a three-pound weight in his left hand; and after three repetitions, range of motion testing for the left shoulder showed that flexion and abduction were further reduced 45 degrees, with pain.  However, the presence of pain or other symptoms during range of motion testing does not establish further functional impairment warranting a higher rating, but rather is factored into the ratings currently assigned. See Mitchell, 25 Vet. App. at 43 (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).   Accordingly, the criteria for a rating greater than 20 percent prior to July 15, 2014, was not met or more nearly approximated.

Further, a separate rating for neurological and/or muscle impairment was not warranted prior to July 15, 2014.  At the time of the August 2007 VA neurological examination, the Veteran's left upper extremity showed normal muscle tone, bulk, and strength in all muscle groups.  Deep tendon reflexes were normal and symmetrical in both upper extremities, and sensory examination was intact to pinprick and light touch.  There was no clinical or EMG evidence of any peripheral nerve damage of the left upper extremity.  There was no atrophy, as measurement of bilateral upper arms (27 cm) and forearms (18 cm) revealed no differences in diameter.  Muscle strength was 4/5 on the left.  The examiner noted residual weakness of the left shoulder.  At the Veteran's October 2011 VA examination, the Veteran had guarding of the left shoulder and strength testing of the left shoulder abduction and forward flexion were 4/5.  There was no evidence of muscle atrophy and reflex examination of the left bicep, left triceps and left brachioradialis was normal.  In addition, the sensory examination of the left shoulder area, left inner/outer forearm and left hand/fingers was normal.  In sum, despite the Veteran's subjective complaints, neurological examination was entirely normal.  Thus, a separate, compensable rating under DC 8515 is not warranted in the absence of mild, incomplete paralysis.  Similarly, while there was evidence of left shoulder weakness, it was at worst mild in degree, or 4/5, with no atrophy.  Thus, a separate, compensable rating under DC 5304 is not warranted in the absence of moderate impairment.  

Entitlement to a rating greater than 20 percent for left upper extremity limitation of motion due to muscle group IV injury, from July 15, 2014 forward

From July 15, 2014, the Veteran was in receipt of a 20 percent rating for limitation of motion of the left shoulder under DC 5201.

The relevant evidence includes a July 2014 VA examination.  At that examination, the Veteran reported that he had weakness, numbness and tingling in the left arm.  He stated that he had decreased range of motion of the left arm and believed that it "actually shrunk".  The Veteran described difficulty with lifting and performing tasks with his left arm.  The examiner observed there was guarding of the left shoulder.  She also noted that the Veteran's dominant hand was the right hand.  In addition, the Veteran reported that he had flare-ups, which he described as daily left arm pain that increased in severity from a 4/10 to 6/10 on the pain scale.  

Physical examination of the Veteran showed that his range of motion of the left shoulder flexion ended at 70 degrees with objective evidence of pain at 45 degrees while the left shoulder abduction ended at 50 degrees with objective evidence of pain at 45 degrees.  After three repetitions, the left shoulder flexion and abduction both ended at 40 degrees.  The examiner indicated that the Veteran had additional limitation of range of motion due to less movement than normal, weakened movement, excess fatigability and pain on movement.  There was also localized tenderness on palpation of the left shoulder.  Muscle strength testing of the left shoulder was 3/5, meaning active movement against gravity.  There was no evidence of ankylosis.  The Hawkins' Impingement test was negative while the empty can test was positive.  The examiner observed that the Veteran had marked pain during the examination and bilateral crepitus.  She further noted that the Veteran's functional impact included the inability to lift any objects above the left shoulder without having symptoms of pain, numbness and tingling.

On a July 2014 VA neurological examination, the Veteran complained of mild constant pain, severe intermittent pain, moderate paresthesias, and moderate numbness in the left upper extremity.  He had 4/5 strength throughout the left upper extremity (elbow, wrist, and grip).  There was muscle atrophy, in that the left bicep was 2 cm. smaller than the right.  Reflexes were 1+ at the biceps, triceps, and brachioradialis.  Sensation was decreased at the shoulder, forearm, and fingers.  The examiner reported that there was moderate, incomplete paralysis of the median, upper radicular, and musculocutaneous nerves.  On a July 2014 VA muscle examination, the examiner noted impairment of MG VI.  The Veteran complained of weakness, fatigue, and pain.  He had 4/5 strength throughout the left upper extremity (shoulder, elbow, and wrist). 

At his June 2016 VA examination, the examiner diagnosed the Veteran with osteoarthritis of the left shoulder.  He reported that his left shoulder was exhausted all the time and achy.  The Veteran stated that he could not lift anything with it.  The examiner noted that the Veteran did not take any medication for his left shoulder disability and he was not in therapy for the condition at that time.  The Veteran reported having flare-ups when he over reached or had his left shoulder in the overhead position.  He further stated that he could not mow the lawn, go grocery shopping or any kind of physical exercise that involved his left hand.  Range of motion of the left shoulder flexion ended at 85 degrees, abduction at 75 degrees, external rotation ended at 65 degrees and internal rotation ended at 65 degrees.  The examiner noted that there was objective evidence of pain exhibited on flexion, abduction, external rotation and internal rotation.  He also observed that the Veteran's left scapular side was tender.  After three repetitions, range of motion of the left shoulder flexion ended at 80 degrees, abduction ended at 70 degrees, external rotation ended at 60 degrees and internal rotation ended at 60 degrees.  Muscle strength testing of the left shoulder revealed a rate strength of 3/5 for both forward flexion and abduction, indicating active movement against gravity.  There was no evidence of muscle atrophy, ankylosis or instability.  The examiner stated that the Veteran's osteoarthritis of the left shoulder was a progression of the group IV muscle injury residuals.

On VA neurological examination in June 2016, the examiner diagnosed neuropathy of left shoulder with involvement of suprascapular nerve group IV.  The Veteran complained of moderate constant pain, moderate intermittent pain, moderate paresthesias, and moderate numbness in the left upper extremity.  He had 5/5 strength at the elbow and wrist and 3/5 for grip and pinch.  Reflexes were 1+ at the biceps and triceps and 2+ at the brachioradialis.  Sensation was decreased at the forearm and fingers.  The examiner reported that there was moderate, incomplete paralysis of the median nerve.  

A disability rating in excess of 20 percent is not warranted under DC 5201.  At worst, after three repetitions left shoulder flexion and abduction both ended at 40 degrees.  Thus, because left shoulder motion was not limited to 25 degrees from the side at any time, a 30 percent disability rating is not warranted under DC 5201.  

With regard to the DeLuca criteria, the evidence shows that the Veteran did have additional functional loss, as evidenced by his flexion and abduction limited to 45 degrees, with pain, after three repetitions.  Again, the presence of pain or other symptoms during range of motion testing does not establish further functional impairment warranting a higher rating, but rather is factored into the ratings currently assigned. See Mitchell, 25 Vet. App. at 43 (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).   Accordingly, the criteria for a rating greater than 20 percent from July 15, 2014, forward have not been met or more nearly approximated.

Extraschedular consideration

The Board has considered whether the evaluation of the Veteran's service-connected left shoulder disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Referral for extraschedular consideration is not warranted for the Veteran's service-connected left shoulder disability.  A comparison of the Veteran's current left shoulder disability and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards."  38 C.F.R. § 3.321(b).  The Veteran's left shoulder disability is manifested by painful limitation of motion and difficulty in use of the shoulder.  See 38 C.F.R. § 4.40. 4.45, 4.59, 4.71a, Diagnostic Code 5021.  These symptoms and the accompanying functional loss are compensated and accounted for in the Veteran's schedular rating.  See Thun, 22 Vet. App. at 115.  There is nothing unusual or exceptional about this Veteran's disability picture.  Thus, the schedular criteria are adequate to rate the Veteran's service-connected disability and referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1365 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities in this case that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV, prior to July 15, 2014, is denied.

Entitlement to a rating greater than 20 percent for left upper extremity limitation of motion due to muscle group IV injury, from July 15, 2014 forward, is denied.


REMAND

Unfortunately, the remaining claim for a rating greater than 20 percent for peripheral neuropathy of the left upper extremity due to muscle group IV injury, from July 15, 2014 forward, must be remanded again for another VA examination.

At the July 2014 VA examination, the examiner indicated that there was moderate, incomplete paralysis of the median, upper radicular, and musculocutaneous nerves.  The June 2016 VA examiner diagnosed neuropathy of left shoulder with involvement of suprascapular nerve group IV.  However, he indicated that the upper radicular and musculocutaneous nerves were normal.  No EMG testing was conducted.  Accordingly, another VA examination is necessary to clarify the contradicting medical evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from April 2016 forward.

2. Thereafter, schedule the Veteran for a VA neurological examination to determine the severity of his service-connected left upper extremity disorder.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left upper extremity disability.  The examiner should identify any neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner must identify the specific nerve(s) affected.  The examiner should specifically determine whether the median, upper radicular, musculocutaneous and/or suprascapular nerves are affected.  All necessary tests, including an EMG/NCS, if indicated, should be performed.  If found, the degree of paralysis caused by the service-connected disability should be described. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Finally, readjudicate the claim on appeal. If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


